Title: To James Madison from Edmund Foster, 8 June 1812
From: Foster, Edmund
To: Madison, James


Dear sir,
Littleton Mass. June 8th. 1812
In the present crisis of our public affairs a respect for your person and approbation of your administration by whomsoever expressed and from whatever part of the union they may come, cannot, I trust, be unacceptable.
Enclosed is a discourse lately delivered before the Legislature of Massachusetts.
In ordinary times I should not think of presenting to the Chief Magistrate of the United States so inconsiderable a production. And in doing it at this time I am not actuated by any motives of vanity; but merely by a desire of making known to you the sentiments held by some in this part of the union. If they should be found so correct in themselves and so applicable to the present times as to meet your approbation I shall be gratified. A single line from your own pen expressing your opinion would be very acceptable. With sentiments of high consideration, I am Sir, your most obet, & very humble servt
Edmund Foster
